                                           Case 4:20-cv-05640-YGR Document 512 Filed 04/28/21 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4       EPIC GAMES, INC.,                                Case No. 20-cv-05640-YGR (TSH)
                                   5                     Plaintiff,
                                                                                            DISCOVERY ORDER
                                   6              v.
                                                                                            Re: Dkt. No. 493
                                   7       APPLE INC.,
                                   8                     Defendant.

                                   9

                                  10           The parties have filed a joint discovery letter brief concerning Apple’s clawback of three
                                  11   documents. ECF No. 493. The Court has reviewed the documents in camera, considered Apple’s
                                  12   declarations and deposition testimony1 in support of its claim of privilege, ECF Nos. 499, 501, &
Northern District of California
 United States District Court




                                  13   503, and considered Epic Games’ response, ECF No. 511. The Court finds that Apple has failed
                                  14   to establish that these documents are privileged.
                                  15           APL-EG_09689923 is an email conversation between non-attorneys Phillip Schiller and
                                  16   Carson Oliver at Apple, in which Apple attorney Doug Vetter is included, about a proposed idea
                                  17   for the App Store, to which Oliver later added non-attorney Eric Gray. Apple says that Schiller
                                  18   sent the email to Vetter “so that he could provide legal advice regarding the risks” involved in the
                                  19   proposal, and Schiller says the same in his declaration. ECF No. 501. Apple and Schiller also say
                                  20   that Schiller discussed the substance of what’s in the email chain with Vetter and received legal
                                  21   advice from him during contemporaneous meetings and telephone conversations.
                                  22           Apple and Schiller have mischaracterized the email thread. It is entirely a business
                                  23   discussion, and nothing in it sounds remotely like a request for Vetter’s legal advice, or for Vetter
                                  24   to say anything at all. This is a clear example of business people including a lawyer in an email
                                  25   chain in the incorrect belief that doing so makes the email privileged. It does not. It may be true
                                  26   that Schiller separately discussed the substance of the email chain with Vetter, and if so, those
                                  27

                                  28
                                       1
                                        The deposition testimony provides general background concerning Apple’s small business
                                       program but is not directly relevant to Apple’s claim of privilege of the three documents at issue.
                                           Case 4:20-cv-05640-YGR Document 512 Filed 04/28/21 Page 2 of 2




                                   1   conversations would be privileged. But this email thread is not privileged.

                                   2          APL-EG_09690033 is similar. It is an email conversation between non-attorneys. Apple

                                   3   attorney Kate Adams is included in the thread, but notwithstanding what Schiller says in his

                                   4   declaration, nothing in this email exchange is a request for Adams’ legal advice. It is clear that

                                   5   non-attorneys Schiller and Luca Maestri expected answers from each other. As with the previous

                                   6   document, Apple and Schiller say that Schiller received legal advice from Adams during

                                   7   contemporaneous meetings and phone calls concerning the subject matter of the email thread.

                                   8   Those conversations would be privileged. However, this email chain is not. This is again an

                                   9   example of adding a lawyer to an email thread in an attempt to create a non-existent privilege.

                                  10          Finally, Apple says that two attorneys “reviewed and revised” the draft presentation in

                                  11   APPSTORE_10170219, which therefore “reflects the legal advice that they provided to Apple

                                  12   business people in connection” with the App Store program described in it. See also ECF No. 499
Northern District of California
 United States District Court




                                  13   (Sean Cameron’s declaration attesting to that). Lots of documents are reviewed and revised by

                                  14   attorneys and therefore reflect legal advice they provided to business people: employee

                                  15   handbooks, contracts companies enter into, sexual harassment policies, workplace safety

                                  16   guidelines, employee benefit plan descriptions, and so on. The attorney-client privilege protects

                                  17   the communications between attorney and client involved in the drafting of those documents, such

                                  18   as emails with redlined documents reflecting legal advice or oral conversations giving legal

                                  19   advice. But that’s it. Apple does not contend that APPSTORE_10170219 is itself a

                                  20   communication between attorney and client (it obviously is not), or even that the reader could

                                  21   glean from this document what the legal advice or edits were (you can’t), so it is not privileged.

                                  22          Accordingly, Apple’s claim of privilege over these three documents is overruled.2

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 28, 2021

                                  25
                                                                                                    THOMAS S. HIXSON
                                  26                                                                United States Magistrate Judge
                                  27
                                       2
                                  28    Epic also argues that if the documents are privileged, Apple waived the privilege. Given the
                                       Court’s finding that the documents are not privileged, it need not address the waiver issue.
                                                                                         2
